Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/30/2021 has been entered. 
	
DETAILED ACTION

Claims 2-7 and 9-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over NORO et al. (U.S. Pub. No. 20140013331 A1, hereinafter Noro) in view of Jiang et al. .
Noro was cited in a previous Office Action.

As per claim 2, Noro teaches the invention substantially as claimed including an application process management method performed by a terminal device (par. 0057 it is an objective to realize process grouping which is appropriate for process management in a terminal device), comprising: 
starting an application on the terminal device (Fig. 8, S104; Fig. 12, S502-S505; par. When the process group judgment unit 501 receives a notification from the switch event notification unit 512 that a new application has been started or that an application which has already been started has been brought to the foreground, control proceeds to step S505. For example, when an application running in the background or an application being suspended is selected for execution in the foreground, control proceeds from step S502 to step S505; Abstract, a terminal device); and 
updating a group status of a target process of the application when the application switches from a foreground to a background, so that the target process is transferred from a foreground process group to a background process group (Fig. 13; par. 0421, In step S514, the process control module 503 recognizes the process group of the application which has switched from the foreground to the background. For convenience of explanation below, the process group recognized in step S514 is referred to as a "background process group";  then processes are updated in par. 0424 step S515, the process control module 503 determines the content of the operation on the process which belongs to the background process group, and does not 
the target process is a fork child process of the application (par. 0581 In the process, a child process may be generated during the execution. Therefore, when a process belonging to the process group relating to an application generates a child process, it is preferable that the process control module 503 controls a child process as well as a parent process to improve the performance experienced by a user. That is, it is preferable that the process group judgment unit 501 generates the data of the process group member table 502 so that the child process may be included in the same process group);

Noro does not expressly teach: wherein the target process is a process that meets a condition for staying in the foreground process group when the application is in the background after the application switches to the background, wherein the condition for staying in the foreground process group that is met by the target process when the application is in the background after the application switches to the background comprises at least one of the following conditions: … the target process has an associated process, wherein a previous group of the associated process is the foreground process group, wherein the target process is controlled by an activity manager service (AMS); or the target process is forcibly set to be in the foreground. 
However, Jiang teaches: wherein the target process is a process that meets a condition for staying in the foreground process group when the application is in the background after the application switches to the background, wherein the condition for staying in the foreground process group that is met by the target process when the application is in the background after the application switches to the background comprises at least one of the following conditions: … the target process has an associated process, wherein a previous group of the associated process is the foreground process group … or the target process is forcibly set to be in the foreground (col. 12, lines 15-35 At 810, an application executes in the foreground of a mobile computing device. The execution comprises scheduling one or more agents of the application for execution by the mobile computing device. In the example, the smartphone executes the social network application in the foreground and as part of executing the social network application, an agent [equiv. to target process] is scheduled to check-in with a cloud-based service associated with the social media application. At 820, the application is moved from the foreground of the mobile computing device to the background of the mobile computing device. In the example, in response to a user launching the web browser application, the smartphone moves the social media application from the foreground to the background. At 830, the mobile computing device allows or prevents execution of the scheduled one or more agents of the application according to one or more background task setting [conditions] background execution of the social networking application agent that checks in with the cloud-based service is allowed or prevented according to a background task setting associated with the social networking application. That is, the one or more application agents [target processes] are processes associated with the social media application [previous foreground process group] maybe moved to the background and allowed to execute) wherein the target process is controlled by an activity manager service (AMS) (col. 3, lines 10-15 The scheduler 116 contains a list of agents that the mobile computing device is to execute and information indicating when the agents are to be executed. The background task settings manager 117 is responsible for performing tasks related to the management of background tasks)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Noro by incorporating the technique of switching application agents [processes] associated with a background application to be moved to the background as set forth by Jiang by implementing in the manner that when either child process or other processes associated with a background application are detected, moving the processes associated with the background application to the background. This would have provided for preventing the child process/other processes associated with a background application from interfering with the execution of a current foreground application. Further, it would have improved the performance of the foreground application.

As per claim 3, Noro teaches wherein the target process comprises the fork child 

As per claim 4, Noro teaches searching cgroup.procs files of the plurality of processes for the fork child process, wherein at least one of the cgroup.procs files records a process identifier of the fork child process (par. 0360 the process group judgment unit 501 searches the list 507 of processes acquired in step S403 using the acquired executable program name as a search key, and thereby acquires the PID of the process generated by executing the program, from the search result).
 
As per claim 5, Noro teaches determining a user identifier of the application based on a process identifier of a main process of the application; querying for process 

As per claim 6, Noro teaches adding the target process to the background process group when a current group of the associated process is the background process group (par. 0422, For example, assume that the event notified from the switch event notification unit 512 in step S502 is that "the application E has been started and the application D which has been executed in the foreground is switched to the background." In this case, the background process group is associated with the application D and recorded in the process group member table 502).

As per claim 7, Noro further teaches wherein the updating the group status of 

As per claim 9, it is a terminal device having similar limitations as claim 2. Thus, claim 9 is rejected for the same rationale as applied to claim 2.

As per claim 10, it is a terminal device having similar limitations as claim 3. Thus, claim 10 is rejected for the same rationale as applied to claim 3.

As per claim 11, it is a terminal device having similar limitations as claim 4. Thus, claim 11 is rejected for the same rationale as applied to claim 4.

As per claim 12, it is a terminal device having similar limitations as claim 5. Thus, claim 12 is rejected for the same rationale as applied to claim 5.

As per claim 13, it is a terminal device having similar limitations as claim 6. Thus, claim 13 is rejected for the same rationale as applied to claim 6.

As per claim 14, it is a terminal device having similar limitations as claim 7. Thus, claim 14 is rejected for the same rationale as applied to claim 7.

As per claim 15, it is non-transitory computer program storage medium having similar limitations as claim 2. Thus, claim 15 is rejected for the same rationale as applied to claim 2.

As per claim 16, it is non-transitory computer program storage medium having similar limitations as claim 3. Thus, claim 16 is rejected for the same rationale as applied to claim 3.

As per claim 17, it is non-transitory computer program storage medium having similar limitations as claim 4. Thus, claim 17 is rejected for the same rationale as applied to claim 4.

As per claim 18, it is non-transitory computer program storage medium having similar limitations as claim 5. Thus, claim 18 is rejected for the same rationale as applied to claim 5.

As per claim 19, it is non-transitory computer program storage medium having 

As per claim 20, it is non-transitory computer program storage medium having similar limitations as claim 7. Thus, claim 20 is rejected for the same rationale as applied to claim 7.

Response to Arguments
Applicant's arguments filed 07/30/2021 have been fully considered but they are not persuasive. 
(1) The applicant argues in pages 10-12 for claim 1 that neither of the references cited, Noro and Jiang, has been shown to disclose “herein the target process is a process that meets a condition for staying in the foreground process group when the application is in the background after the application switches to the background, wherein the condition for staying in the foreground process group that is met by the target process when the application is in the background after the application switches to the background comprises at least one of the following conditions: the target process is a fork child process of the application; the target process has an associated process, wherein a previous group of the associated process is the foreground process group, wherein the target process is controlled by an activity manager service (AMS); or the target process is forcibly set to be in the foreground.” 
As per point 1, the examiner respectfully disagrees because the combination of prior art reasonably teaches all the limitations as claimed. For example, Noro, teaches 

(2) The applicant argues in page 12 for claim 2 that Jiang has not been shown to disclose “updating a group status of a target process of the application when the application switches from a foreground to a background, so that the target process is transferred from a foreground process group to a background process group, wherein the target process is a process that meets a condition for staying in the foreground process group when the application is in the background after the application switches to the background”
As per point 2, the examiner respectfully submits that the combination of prior art taches the limitations as claimed. Specifically, Noro discloses Fig. 13; par. 0421, “In step S514, the process control module 503 recognizes the process group of the application which has switched from the foreground to the background. For convenience of explanation below, the process group recognized in step S514 is referred to as a "background process group"; then processes are updated in par. 0424 “step S515, the process control module 503 determines the content of the operation on the process which belongs to the background process group, and does not belong to the foreground process group. The content of the operation determined in step S515 is concretely an operation of reducing the priority or a suspending operation. Meanwhile, Jiang discloses col. 12, lines 15-35, At 810, an application executes in the foreground of a mobile computing device. The execution comprises scheduling one or more agents of the application for execution by the mobile computing device. In the example, the smartphone executes the social network application in the foreground and as part of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 20130346593 A1 teaches method and apparatus for providing transition to an alternate service based on performance degradation of an initial service.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WH/
Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195